                    Case 5:20-cv-00845-G Document 8 Filed 09/15/20 Page 1 of 7




                    IN THE UNITED STATES DISTRICT COU RT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

(1)            KRISTA RAMIREZ,

                        Plaintiff,

v.

(1)            STATE OF OKLAHOMA ex rel.
               BOARD OF REGENTS FOR                     Case No. 20-CV-00845-G
               THE REGIONAL UNIVERSITY
               SYSTEM OF OKLAHOMA, and

(2)            SOUTHEASTERN OKLAHOMA
               STATE UNIVERSITY,

                      Defendants.
                    PLAINTIFF’S FIRST AMENDED COMPLAINT 1

                 COMES NOW THE PLAINTIFF, and for her cause of action herein

      alleges and states as follows:

          1.     Plaintiff is Krista Ramirez, an adult resident of the State of Oklahoma.

          2.     Defendant is State of Oklahoma ex rel. Board of Regents for the Regional

                 University System of Oklahoma, a public entity.

          3.     Defendant is Southeastern Oklahoma State University, a public entity

                 in the State of Oklahoma.

                                     CLAIMS AND VENUE

          4.     Plaintiff’s causes of action are for Defendants’ violations of the

                 Americans with Disabilities Act (“ADA”), Oklahoma Anti-Discrimination

                 Act (“OADA”), the Family Medical Leave Act (“FMLA”), and the

      1   The initial document filed in Oklahoma County was titled “Petition.” This
          term will now be referred to herein as “Complaint.”
        Case 5:20-cv-00845-G Document 8 Filed 09/15/20 Page 2 of 7




     Rehabilitation Act.
5.   All of the acts described herein occurred in the State of Oklahoma, and

     Defendants can be served in Oklahoma County.

                           STATEMENT OF FACTS
6.   Defendants are considered a public agency under the FMLA, ADA,

     OADA, and Rehabilitation Act, and is covered employer under the

     aforementioned statutes.

7.   At all relevant times, Plaintiff was employed by Defendants for at least

     1,250 hours of service during the twelve (12) month period immediately

     preceding all acts. Additionally, at all relevant times, Plaintiff had
     remaining FMLA-covered days available to her.

8.   Plaintiff was an employee of Defendants that was hired on or about

     September 16, 2013 and was employed as an Instructional Designer

     most recently until her termination on or about October 10, 2019. At all

     times during Plaintiff’s time of employment with Defendants, she met

     the legitimate skill, experience, education, and all other requirements of

     the Instructional Designer position and could perform the essential

     functions of her position with or without reasonable accommodation.

     This, of course, is evidenced by Defendants continued employment of
     Plaintiff for a period of six years and multiple performance evaluations

     setting forth Plaintiff’s “exceptional” work skills and characteristics.

9.   Plaintiff is diagnosed with endometriosis and has suffered from a bowel

     collapse and was required to undergo a hysterectomy during her time of

     employment     with    Defendant.     Plaintiff   experiences   significant


                                       2
         Case 5:20-cv-00845-G Document 8 Filed 09/15/20 Page 3 of 7




      impairments to major life activities and major bodily functions including
      (but not limited to)

         a. Functions of the immune system;

         b. Circulatory system;
         c. Endocrine system; and

         d. Chronic pain.

10.   During Plaintiff’s time of employment, she informed Defendants of

      serious health conditions that required her to take leave from work.

      These include a bowel collapse in the fall of 2018 and endometriosis with

      subsequent surgery for a hysterectomy in June 2019. Additionally,
      Plaintiff informed Defendants of a terminal disease, Autosomal

      Dominant Polycystic Kidney Disease, that her husband was diagnosed

      with in February 2019.

11.   Plaintiff was required to take protected leave under the FMLA in

      September 2018 for her bowel collapse and June 2019 for her

      hysterectomy. After her bowel collapse leave, Plaintiff was disciplined

      for her previously approved medical absences in her December 2018

      performance evaluation. Plaintiff complained about this discriminatory

      and retaliatory treatment.
12.   In requesting leave for her June 2019 hysterectomy, Defendants

      informed Plaintiff that she was not able to take leave, despite actually

      being eligible for medical leave. After insisting on the medical necessity,

      Defendants ultimately approved her leave for her hysterectomy. This

      resulted in Plaintiff being off work for approximately five weeks until


                                       3
         Case 5:20-cv-00845-G Document 8 Filed 09/15/20 Page 4 of 7




      July 22, 2019.
13.   In August 2019, Plaintiff was given a counseling report recommending

      her termination within thirty (30) days. This was unexpected because in

      April 2019, Plaintiff was given an above-average performance review.
14.   In September 2019, Plaintiff requested accommodations for anxiety that

      she was enduring as a result of a hostile work environment. Additionally,

      Plaintiff requested an accommodation for intermittent leave for her

      husband’s terminal medical condition. Also, Plaintiff complained to

      Defendants of discrimination related to her disability and her husband’s

      disability.
15.   On or about October 10, 2019, Defendants terminated Plaintiff’s

      employment.

16.   As a direct result of the Defendant’s conduct, Plaintiff has suffered wage

      loss   (including   back,   present,   and    front   pay)   and   emotional

      distress/dignitary harm damages.

17.   Plaintiff has exhausted her administrative remedies by timely filing a

      charge of discrimination on or around December 19, 2019. The EEOC

      issued Plaintiff’s right to sue letter on July 20, 2020, and Plaintiff

      received such letter thereafter. This lawsuit is timely filed within ninety
      days of Plaintiff’s receipt of her right to sue letter.

18.   Plaintiff has exhausted the administrative process by timely providing

      written notice of the tort claim to the Office of Management and

      Enterprise Services, Office of Risk Management Administrator on

      April 6, 2020, and written notice of the tort claim to the Board of Regents


                                         4
         Case 5:20-cv-00845-G Document 8 Filed 09/15/20 Page 5 of 7




      for the Regional University System of Oklahoma on April 4, 2020.
      Plaintiff’s claim was deemed denied on July 5, 2020, and this lawsuit

      was timely filed within the allotted one hundred and eighty (180) day

      period after such denial.
19.   Defendants subjected Plaintiff to retaliation, including termination and

      discipline, for her opposing unlawful discrimination in violation of the

      ADA, OADA, Rehabilitation Act, and FMLA.

20.   Defendants subjected Plaintiff to retaliation, including termination and

      discipline,   for   exercising   her   rights   under   the   ADA,   OADA,

      Rehabilitation Act, and FMLA.
21.   Defendants interfered with Plaintiff’s ability to exercise her rights under

      the FMLA.

22.   Under the statutes mentioned, Plaintiff is entitled to compensation for

      all lost wages and benefits arising from the termination.

23.   Under the OADA and FMLA, Plaintiff is entitled to liquidated damages

      matching her actual losses due to Defendants’ wrongful conduct.

24.   Under the ADA, Rehabilitation Act, and the OADA, Plaintiff is also

      entitled to recover damages for the dignitary harms suffered because of

      such termination.
25.   Defendants’ acts were willful, malicious, or in reckless disregard of

      Plaintiff’s rights under the ADA, Rehabilitation Act, the OADA, and

      FMLA.




                                         5
         Case 5:20-cv-00845-G Document 8 Filed 09/15/20 Page 6 of 7




                                  PRAYER
      The actual damages under Plaintiff’s claims exceeds Ten Thousand

Dollars ($10,000.00).

      WHEREFORE, Plaintiff prays that this Court enter judgment in favor
of the Plaintiff and against the Defendants and assess an award of actual,

compensatory, and liquidated damages together with pre- and post-judgment

interest, costs, attorneys’ fees, and such other relief as this Court may deem

equitable and appropriate.




                                    s/D. Colby Addison
                                    D. Colby Addison, OBA #32718
                                    Leah M. Roper, OBA #32107
                                    THE CENTER FOR EMPLOYMENT LAW
                                    1133 N. PORTLAND AVE.
                                    Oklahoma City, OK 73107
                                    Telephone: 405.252.1180
                                    colby@centerforemploymentlaw.com
                                    leah@centerforemploymentlaw.com
                                    ATTORNEYS FOR PLAINTIFF

                                    ATTORNEY LIEN CLAIMED




                                      6
         Case 5:20-cv-00845-G Document 8 Filed 09/15/20 Page 7 of 7




                      CERTIFICATE OF SERVICE

      This is to certify that on September 15, 2020 a true and correct copy of
the foregoing instrument was electronically transmitted to the Clerk of Court
using the ECF System for filing and transmittal of Notice of Electronic Filing
to the following ECF registrants:

Dixie L. Coffey, OBA #11876
Jeb E. Joseph, OBA #19137
Assistant Attorney General
Oklahoma Attorney General’s Office
Litigation Section
313 NE 21st Street
Oklahoma City, OK 73105
Telephone: (405) 521.3921
Facsimile: (405) 521.4518
dixie.coffey@oag.ok.gov
jeb.joseph@oag.ok.gov
ATTORNEYS FOR DEFENDANT

                                          s/D. Colby Addison
